Exhibit Certification of Chief Executive Officer (1) Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the following certification is being made to accompany the Registrant’s Quarterly Report on Form 10-Q for the period ended January 26, 2008: In connection with the Quarterly Report of Del Global Technologies Corp. (the “Company”) on Form 10-Q for the period ended January 26, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James A. Risher, Chief Executive Officer of the Company, certify, pursuant to 18
